DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 2/23/2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the “use” claim is an improper definition of a process. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Regarding claim 1, the claim simultaneously requires “said first metal and said second metal are in the form of a chemical compound” and “the catalyst comprises alloys between the first and second metals and/or ternary carbides comprising the first metal and the second metals” which renders the claim and dependent claims 2-5 indefinite because it is unclear how the first and second metals can be simultaneously in their metallic form in an alloy and in the form of a compound. Also, it is unclear if the compound limitation requires both metals to be in the same compound or if each metal is required to be in its own compound.
The term "high temperature stable" in claim 3 is a relative term which renders the claim indefinite.  The term "high temperature stable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Regarding claim 4, the claim requires the catalyst is “arranged to catalyse” certain reactions, which renders the claim indefinite because it is unclear what is required by “arranging”. It is unclear if “arranged” means placed in a certain location, organized in a certain order, etc. Further, using “arranged” makes it unclear if the catalyst be simply intended to perform the reactions or if the reactions are actually required to be performed. (Also, the claim should be amended to use the American English spelling “catalyze”.)

	Claim 12 is indefinite because it is a “use” claim which is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(q). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al., US Patent 3,911,089.
	Regarding claims 1, 3, and 12, Shiraishi teaches a process for producing hydrogen cyanide by contacting a feed stream comprising ammonia and methanol with a catalyst containing iron (also nickel and cobalt) and zinc or tin. The catalyst is supported on high temperature stable SiO2 and is contacted at temperatures in the range claimed. See catalysts 4 (misnumbered in Table 3 as the second Example 3), 10, 17, 26, 29 in Tables 3 and 5. Shiraishi is silent regarding the presence of metal alloys or caribides. However, Shirasishi teaches exposure to ammonia and methanol at temperatures and space velocities that overlap those described in the instant specification as producing the alloys/carbides. Thus, after exposure of the catalyst disclosed therein during an industrial process for a time longer than 1 hour, one of ordinary skill in the art would have found it obvious that at least some alloy or carbide would be present which would meet the limitations of the claim. See claim 1. 
	Regarding claim 2, Shiraishi teaches temperatures of 250-550°C. Overlapping ranges are prima facie obviousness. See MPEP 2144.05.
	Regarding claim 4, Shiraishi teaches the contact of ammonia and methanol with the catalyst, and thus the catalyst is considered to be “arranged” to catalyze the claimed reactions. See claim 1. 
	Regarding claim 5, Shiraishi teaches both a ratio of ammonia and methanol and a temperature. These are considered to meet the claim limitations because they inherently control the ratio of products claimed. See the examples and claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736